UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1509


PEPI SCHAFLER,

                       Plaintiff – Appellant,

          and

BANK OF AMERICA, NA,

                       Garnishee,

          v.

HSBC BANK USA, Martin J. Glynn, CEO; JAMES H. FRENCH,
French & Lyon; PHILLIPS LYTLE; DAVID J. MACNAMARA, Managing
Partner; SCOTT D. MILLER; MICHAEL B. POWERS, Phillips
Lytle,

                       Defendants – Appellees,

          and

M&T BANK, Robert E. Sadler, Jr., CEO,

                       Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-01758-PJM)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Pepi Schafler, Appellant Pro Se. Sean Charles McPhee, PHILLIPS
LYTLE LLP, Buffalo, New York; Jeremy Schulman, Alexander Craig
Vincent, SHULMAN, ROGERS, GANDAL, PORDY & ECKER, PA, Potomac,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Pepi   Schafler     appeals    the    district    court’s   order

entering judgment on a pending writ of garnishment on two of

Schafler’s bank accounts to satisfy a judgment of attorney’s

fees and costs against her.          We have reviewed the record and

find no reversible error.         Accordingly, we affirm the district

court’s order.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     3